EXHIBIT 10.27d


The UIL Holdings Corporation
1999 Amended and Restated Stock Plan
 
In accordance with Section 8(a) of the UIL Holdings Corporation 1999 Amended and
Restated Stock Plan (“Stock Plan”), and as authorized by the Compensation and
Executive Development Committee of the Board of Directors of UIL Holdings
Corporation, the Stock Plan shall be amended, as of January 1, 2008, as provided
below.  Except as otherwise expressly stated herein, this amendment shall
supersede the provisions of the Plan, as previously amended, to the extent those
provisions are inconsistent with the provisions of this amendment.


I.   New Section 5(g) is hereby added to the Plan to read as follows:


 
(g)
Code §409A Compliance.  To the extent any Award hereunder provides for the
deferral of compensation (within the meaning of Code §409A and related
regulations), other than in accordance with the terms of the UIL Holdings
Deferred Compensation Plan, the material terms of the deferral, to the extent
required under Treasury Regulation §1.409A-1(c)(3) to establish a deferred
compensation plan, shall be set forth in the written award or grant (including
by incorporation by reference, if applicable) prior to the effective date of
such award or grant.  To the extent any Award hereunder does not provide for a
deferral of compensation, but may be deferred under the Company’s Deferred
Compensation Plan (or other nonqualified deferred compensation plan), the terms
of the Deferred Compensation Plan (or such other nonqualified deferred
compensation plan) shall govern the deferral and, to the extent necessary, are
incorporated herein by reference.



 
In addition, whenever it is provided in this Plan or in any Award made hereunder
that a payment is to be made “promptly” after a given event, such payment shall
be made within 10 days of the payment event and the recipient of the payment
shall have no right to designate the taxable year of payment.



II.            Section 7(b) the Plan, as amended by the Second Amendment hereto,
is hereby deleted and the following substituted therefor:


(b)            A Change in Control with respect to UIL Holdings Corporation or
any wholly owned subsidiary thereof (an “Employing Company”) occurs on the date
on


--------------------------------------------------------------------------------



which any of the following events occur: (i) a change in the ownership of the
Employing Company; (ii) a change in the effective control of the Employing
Company; (iii) a change in the ownership of a substantial portion of the assets
of the Employing Company.


For purposes of this Section:


(i)             A change in the ownership of the Employing Company occurs on the
date on which any one person, or more than one person acting as a group,
acquires ownership of stock of the Employing Company that, together with stock
held by such person or group constitutes more than 50% of the total fair market
value or total voting power of the stock of the Employing Company.


(ii)             A change in the effective control of the Employing Company
occurs on the date on which either (a) a person, or more than one person acting
as a group, acquires ownership of stock of the Employing Company possessing 30%
or more of the total voting power of the stock of the Employing Company, taking
into account all such stock acquired during the 12-month period ending on the
date of the most recent acquisition, or (b) a majority of the members of the
Employing Company’s Board of Directors is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of such Board of Directors prior to the date of the appointment or
election, but only if no other corporation is a majority shareholder of the
Employing Company.


(iii)             A change in the ownership of a substantial portion of assets
occurs on the date on which any one person, or more than one person acting as a
group, other than a person or group of persons that is related to the Employing
Company, acquires assets from the Employing Company that have a total gross fair
market value equal to or more than 50% of the total gross fair market value of
all of the assets of the Employing Company immediately prior to such acquisition
or acquisitions, taking into account all such assets acquired during the
12-month period ending on the date of the most recent acquisition.


In determining whether a person or group has acquired a percentage of stock,
stock of the Corporation held pursuant to the terms of an employee benefit plan
of the Corporation or any subsidiary thereof in a suspense account or otherwise
unallocated to a participant’s account shall be disregarded to the extent that
expressing the applicable percentage as a fraction, such shares shall not be
included in the numerator, but such shares will be included in the denominator.


An event constitutes a Change in Control with respect to a Participant only if
the Participant performs services for the Employing Company that has experienced
the Change in Control, or the Participant’s relationship to the affected
Employing Company otherwise satisfies the requirements of Treasury Regulation
Section 1.409A-3(2)(i)(5)(ii).


--------------------------------------------------------------------------------



The determination as to the occurrence of a Change in Control shall be made by
the Committee based on objective facts and in accordance with the requirements
of Code Section 409A.




IN WITNESS WHEREOF, the undersigned has set his hand, this23rd day of December,
2007.




                                                                  UIL HOLDINGS
CORPORATION, INC.


By:
/s/ James P. Torgerson
 
Its President & Chief Executive Officer
 
Duly Authorized

--------------------------------------------------------------------------------
